EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Gleason on February 11, 2022.

The application has been amended as follows: 
Claim 3.  (Currently Amended)  The developing cartridge according to claim 1, wherein a portion of the casing is in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus, and
wherein the casing movable relative to the drawer from the first position to the second position after the portion of the casing is in contact with the housing.
Claim 24.  (Currently Amended)  The developing cartridge according to claim 22, wherein a portion of the casing is in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus, and
wherein the casing movable relative to the drawer from the first position to the second position after the portion of the casing is in contact with the housing.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-15, filed December 1, 2021, with respect to claims 1, 3-22 and 24-37 have been fully considered and are persuasive.  The rejection of September 1, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-22 and 24-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the casing is movable relative to the drawer from a first position in which the developing roller is separated from the photosensitive drum and the electrical contact surface is separated from the electric terminal to a second position in which the developing roller is in 
wherein the casing is movable relative to the drawer from the first position to the second position in accordance with the movement of the drawer for attaching the drawer to a housing of  an image forming apparatus,” [emphasis added]. Claims 3-7, 8-12, 29-32 and 35 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 13, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the casing is movable relative to the drawer in accordance with movement of the drawer from a first position in which developing roller is separated from the photosensitive drum and the separation cam is in contact with a frame of the drawer to a second position in which the developing roller is in contact with the photosensitive drum and the separation cam is separated from the frame of the drawer,” [emphasis added]. Claims 14-21, 33 and 36 are considered allowable by virtue of their dependence on claim 13.
Regarding claim 22, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the casing is movable relative to the drawer from a first position in which the developing roller is separated from the photosensitive drum and the electrical contact surface is separated from the electric terminal to a second position in which the developing roller is in 
wherein the casing is movable relative to the drawer from the first position to the second position in accordance with the movement of the drawer for attaching the drawer to a housing of  an image forming apparatus,” [emphasis added]. Claims 24-28, 34 and 37 are considered allowable by virtue of their dependence on claim 22.
Yokoi US 2017/0269546 A1 teaches movement within the drawer but does not teach or suggest the drum separating from the developing roller in accordance with the movement of the drawer.
Kawahara US 2014/0294439 and Okabe US 2014/0294425 are examples of the prior, they teach the drum separating form the developing roller once the drawer is pulled out, but fail to teach or suggest the drum separating from the developing roller in accordance with the movement of the drawer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852